 

 

Case 1:12-cr-00489-RA Document 37 |FadGaileY Page 1 of 1
BOCUMENT

et

©

 

i Wag ag at
awh ok. r _ ecscon aren engi bare

UNITED STATES DISTRICT COURT DATE FILEL: Y- 14 _t

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

UNITED STATES OF AMERICA,
[2 CRUYRY LAP)

14 CR 075-01 (LAP)

~ VVo>-

PAUL CALDER LEROUX,
ORDER

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The CJA attorney on duty today, Jessica Ortiz, is appointed
to represent the above-named defendant. Sentencing is scheduled
for July 23, 2019 at 10:00 a.m. The Probation Department is

ordered to prepare the presentence report.

Dated: April 1, 2019

Yaletha @ Yewles

LORETTA A. PRESKA
Senior United States District Judge

 
